Citation Nr: 1200820	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected osteochondritis dessicans of the second metatarsal head of the left foot.  

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected osteochondritis dessicans of the second metatarsal head of the left foot.  

3.  Entitlement to an initial compensable rating for degenerative joint disease (DJD) of the right second metatarsophalangeal joint, prior to January 20, 2005. 

4.  Entitlement to a rating in excess of 10 percent for DJD of the right second metatarsophalangeal joint, from January 20, 2005.  

5.  Entitlement to an initial rating in excess of 10 percent for generalized anxiety disorder/panic disorder without agoraphobia.  

6.  Entitlement to a rating in excess of 30 percent for osteochondritis dessicans of the second metatarsal head of the left foot.  

7.  Entitlement to a rating in excess of 10 percent for right trochanter bursitis.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served in the National Guard, with a period of active duty from September 1998 to January 1999.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, in which the RO granted service connection and assigned an initial noncompensable (0 percent) rating for DJD of the right second metatarsophalangeal joint, effective June 24, 2002.  The RO assigned a 10 percent rating for this disability, effective January 20, 2005.  The RO also granted service connection and assigned an initial 10 percent rating for generalized anxiety disorder/panic disorder without agoraphobia, effective February 22, 2006.  The RO continued a 30 percent rating for osteochondritis dessicans of the second metatarsal head of the left foot and continued a 10 percent rating for right trochanter bursitis.  In the same rating decision, the RO denied service connection for DJD of the left hip and degenerative disc/joint disease of the lumbar spine and denied entitlement to a TDIU.  

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for DJD of the right second metatarsophalangeal joint and generalized anxiety disorder/panic disorder without agoraphobia, the Board has characterized these issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In his March 2008 VA Form 9 (substantive appeal), the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in May 2008, the Veteran withdrew his request for a hearing.  There are no outstanding hearing requests of record.  

In October 2011, a Deputy Vice-Chairman of the Board denied the Veteran's motion to advance this appeal on the Board's docket, pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2011).

As a final preliminary matter, the Board notes that, in a July 2007 statement, the Veteran reported that his joint disease was in his legs, arms, and shoulders.  He requested that his joint pain, spina bifida, gastroesophageal reflux disease (GERD), and leaky heart valve be reconsidered for a higher percentage.  Additionally, in March 2011, the Veteran requested that his dependents be added to his award.  In October 2011, the RO requested additional information from the Veteran regarding his claim for dependency.  There is no subsequent information regarding the claim for dependency allowance in the record before the Board.  The issues of entitlement to service connection for joint pain in the legs, arms, and shoulders, spina bifida, GERD, and a leaky heart valve and the matter of entitlement to dependency allowance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  


The claim for an initial compensable rating for DJD of the right second metatarsophalangeal joint, prior to January 20, 2005, is addressed below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  Prior to January 20, 2005, there is X-ray evidence of degenerative changes in the second metatarsal of the right foot, with competent and credible evidence of pain.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent, and no more, for DJD of the right second metatarsophalangeal joint have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5279 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's request to reopen a claim for service connection for a right foot disability was received in January 2006.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in January 2006 and May 2006.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and the RO issued the March 2007 rating decision.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.  Notice as to these matters was provided in the May 2006 letter.    

The Board notes that the claim for a higher initial rating for DJD of the right second metatarsophalangeal joint is a downstream issue, which was initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional notice in regard to this claim.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate the claim herein decided during the course of this appeal.  His service treatment records and VA and private treatment records have been obtained and associated with his claims file.  In December 2004, the Veteran was provided with a VA examination to evaluate his left foot disability, which included findings pertinent to the claimed right foot disability.  An etiological opinion regarding the right foot disability was subsequently provided in a March 2007 VA examination.  

The Board notes that, as will be discussed below, the claims remaining on appeal are being remanded, in part, to obtain Social Security Administration (SSA) records.  The record reflects that the Veteran was found to be disabled by SSA in January 2008.  There is no indication that the SSA records would contain evidence regarding the severity of the service-connected right foot disability prior to January 20, 2005.  Indeed, a January 2006 SSA inquiry reflects that no Title II or Title XVI data was found at that time.  There has been no argument that the SSA records are pertinent to the claims being adjudicated in this decision as to require that additional adjudication resources be expended to obtain these records.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

Similarly, the claims remaining on appeal are being remanded, in part, to obtain outstanding VA treatment records, treatment records from several private facilities, and records regarding a workman's compensation claim pertaining to a low back injury.  There is no indication that any of the treatment records being requested on remand include treatment dated prior to January 20, 2005.  Further, the record reflects that the workman's compensation records pertain to the low back, as opposed to the right foot.  As such, a remand to obtain these records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  There is no indication that any further assistance is warranted.



Factual Background and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the March 2007 rating decision, the RO granted service connection and assigned an initial noncompensable (0 percent) rating for DJD of the right second metatarsophalangeal joint, effective June 24, 2002.  A higher, 10 percent, rating was assigned effective January 20, 2005.  The initial ratings were assigned pursuant to Diagnostic Code 5299-5279.  

Under Diagnostic Code 5279, a 10 percent rating is assigned for anterior metatarsalgia (Morton's disease), either unilateral or bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5279.  

Considering the pertinent evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the record presents a basis to award an initial 10 percent rating for DJD of the right second metatarsophalangeal joint, prior to January 20, 2005.  

By way of history, service treatment records include a June 1999 record of treatment from the podiatry clinic at Ireland Army Community Hospital.  The podiatrist noted that a CT scan revealed fragmentation of a small area dorsally on the left second metatarsal; although greater on the right.  Right foot X-rays revealed flattening and collapse of the second metatarsal head.  The assessment was Freiberg's infarction, bilaterally, right old and left new.  The Veteran was put on a physical profile for Freiberg's infarction, left greater than right.  In October 1999, the Veteran was put on a physical profile for Freiberg's infarction, bilaterally.  

In June 2002, the Veteran filed a claim for service connection for a right foot disability, asserting that he had been diagnosed with osteochondritis of the right foot at Ireland Army Hospital.  In an October 2002 rating decision, the RO denied service connection for a right foot disability.  

During VA treatment in August 2003, the Veteran stated that he had pain from his hip, which ran down his legs and into his feet.  

During a December 2004 VA examination the Veteran stated that he continued to have pain in his bilateral feet.  On examination, the Veteran was able to come to his toes with pain in the bilateral forefeet, left more than right.  X-rays of the bilateral feet revealed flattening of the head of the second metatarsal of the right foot, consistent with posttraumatic osteonecrosis.  There was an adjacent dorsal corticated fragment and an associated degenerative change of the joint with osteophyte formation.  The pertinent impression was posttraumatic osteonecrosis of the head of the right second metatarsal.  The VA examiner's assessment included trauma to the right second metatarsal head, osteonecrosis of the right second metatarsal head.  

A January 20, 2005 record of VA treatment reflects that the Veteran complained of pain in both feet.  He stated that he had been experiencing this pain ever since marching and hiking during active duty.  The pertinent assessment was bilateral metatarsalgia.  

In March 2007, a VA examiner opined that the Veteran's DJD of the right second metatarsophalangeal joint was caused by or made worse by his military service.  In providing a rationale for this opinion, the examiner indicated that, as noted in prior VA examinations, the Veteran had pathology of not only the left foot, but also the right foot during service.  She cited to the June 1999 service treatment record discussed above.  The examiner concluded that the Veteran's right foot condition was present in service and should, thus, be considered as being either caused by or made worse by his military activities.  

In the March 2007 rating decision, the RO granted service connection and assigned an initial noncompensable rating for DJD of the right second metatarsophalangeal joint, effective from June 24, 2002 through January 19, 2005.  The RO assigned an effective date of June 24, 2002 for the grant of service connection based on a finding that the Veteran had originally filed a claim for service connection for the claimed right foot condition on June 24, 2002; however, the RO did not address the fact that this claim had been denied in the October 2002 rating decision.  The Board notes that, generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For reopened claims, the effective date is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r).  Although the RO assigned an effective date of June 24, 2002 (as opposed to January 11, 2006, the date of the Veteran's request to reopen his claim for service connection), the Board will not disturb the assignment of the effective date of the grant of service connection.  

The Board notes that the RO has evaluated the service-connected right foot disability, by analogy, to anterior metatarsalgia.  See 38 C.F.R. §§ 4.20, 4.27, 4.71a, Diagnostic Code 5279.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, because there is X-ray evidence of degenerative changes in the right second metatarsophalangeal joint (as evidenced by the December 2004 X-ray), the Board finds that the Veteran's service connected foot disability may alternatively be rated pursuant to Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent disability rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent disability rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The pertinent evidence during the period in question does not demonstrate that the Veteran has limitation of motion of the right second metatarsophalangeal joint; however, under 38 C.F.R. § 4.59, actually painful, unstable, or malaligned joints, due to healed injury, are deemed entitled to at least the minimum compensable rating for the joint.  The Veteran has described pain in his right foot since service.  He is competent to report pain.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91-93 (1995).  The Board finds the Veteran's reports of pain to be credible.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to evidence is within the province of the Board).

The above findings indicate a painful joint with degenerative changes.  In view of 38 C.F.R. § 4.59, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a minimum compensable evaluation of 10 percent is warranted. While the Board finds that an initial rating of 10 percent is warranted, the evidence does not provide any basis for an initial rating in excess of 10 percent.  In this regard, there is no X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.  Thus, an initial rating in excess of 10 percent pursuant to Diagnostic Code 5003 is not warranted.  

Additionally, the evidence of record does not indicate that the service-connected DJD of the right second metatarsophalangeal joint more nearly approximates a moderately severe foot injury during the period in question, as required for a higher rating of 20 percent pursuant to Diagnostic Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Further, there is no medical evidence of flatfoot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones during the period in question.  As such, a higher rating under any of the diagnostic codes evaluating these disabilities is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5283.  

The above determinations are based on application of pertinent provisions of VA's rating schedule.   Additionally, the Board finds that at no point during the period from June 24, 2002 through January 19, 2005 has the Veteran's DJD of the right second metatarsophalangeal joint been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996).  If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration during the period in question.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned herein based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has resolved reasonable doubt the Veteran's favor in determining that an initial 10 percent rating is warranted for DJD of the right second metatarsophalangeal joint, prior to January 20, 2005, but finds that the preponderance of the evidence is against assignment of a rating greater than 10 percent during this period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial 10 percent rating for DJD of the right second metatarsophalangeal joint, prior to January 20, 2005, is granted, subject to the law and regulations governing the criteria for an award of monetary benefits.


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

As regards the claims for service connection, the Veteran asserts that he has left hip and lumbar spine disabilities secondary to his service-connected left foot disability.  He was afforded a VA General Medical examination in August 2006; however, no etiological opinion regarding either of these claimed disabilities was rendered.  The Veteran underwent another VA examination in March 2007 in order to obtain etiological opinions regarding the claimed disabilities.  At that time, the VA examiner indicated that degenerative joint disease of the left hip was not found on X-ray in December 2004.  She commented that the Veteran had myofascial pain in the bilateral buttocks and hips, which could be caused by or made worse by the abnormal gait associated with significant right and left foot pain.  However, she opined that the Veteran's degenerative joint disease of the left hip was less likely than not caused by the service-connected osteochondritis dessicans of the second metatarsal head of the left foot.  

Despite rendering the foregoing opinion regarding the claimed left hip disability, the March 2007 VA examiner did not provide any rationale for her conclusion and, therefore, her opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").   Because VA undertook to provide a VA examination to evaluate the claimed service-connected left hip disability, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As regards the claimed lumbar spine disability, the March 2007 VA examiner, confusingly, stated that the Veteran's DDD/degenerative joint disease (DJD) of the lumbar spine was most likely caused by or a result of osteochondritis dessicans of the second metatarsal head of the left foot, however, in providing a rationale for this opinion, the examiner indicated that she had reviewed the electronic literature available and found no reported association between foot pain and DDD/DJD in either the lumbar or cervical spine.  Rather, she stated that she found that degenerative changes which occurred in the intervertebral discs in the spine were thought to be part of the normal process of aging, and did not always lead to back pain.  She added that conditions which were associated with increased incidence of DDD/DJD, especially in the lumbar spine, included obesity, tobacco use, exposure to prolonged vibration, occupational repetitive bending, and age.  She acknowledged that it had been postulated that a gait which moves the center of gravity in a way which causes bending of the trunk in walking could be associated with acceleration of DDD; however, the Veteran did not display a trunk bending gait.  The examiner concluded by stating that, therefore, DDD/DJD of the lumbar and cervical spine was neither caused by nor the result of osteochondritis dessicans of the second metatarsal head of the left foot.  

While the March 2007 VA examiner opined that the Veteran's claimed left hip and lumbar spine disabilities were not caused by his service-connected left foot disability, she did not address whether either of these disabilities was incurred or aggravated during his period of active duty service.  See Stefl, 21 Vet. App. at 123-24 (holding that a medical nexus opinion which found that a veteran's nasal sinus condition was not related to service because the condition was not entitled to presumptive service connection, without clearly considering direct service connection, was inadequate on its face).  Moreover, while she opined that the left hip and lumbar spine disabilities were not caused by his service-connected left foot disability, she did not address whether the service-connected left foot disability aggravated the claimed disabilities.  See 38 C.F.R. § 3.310(b) (2011).  

In light of the foregoing, the claims file should be returned to the March 2007 VA examiner to obtain a supplemental opinion.  The AMC/RO should arrange for the Veteran to undergo VA examination only if the physician who conducted the March 2007 VA examination is not available, or the designated physician is unable to provide the requested opinion without examining the Veteran.

In rendering this opinion, the physician should consider any post-service injuries to the back and/or left hip.  In this regard, the claims file reflects that the Veteran was involved in a motor vehicle accident in December 2004.  Significantly, a July 2005 record of VA treatment includes an assessment of back pain, with injury six months ago.  In correspondence received in June 2006, a private physician indicated that the December 2004 motor vehicle accident contributed to the Veteran's decreased range of motion in the back and legs.  A February 2007 record of VA treatment reflects that the Veteran hurt his low back at work.   

As regards the claims for higher ratings, the Veteran was most recently afforded a VA examination to evaluate his right foot, left foot, and right hip disabilities in August 2006.  He was most recently afforded a VA examination to evaluate his psychiatric disability in February 2007.  In a June 2007 statement, the Veteran indicated that his joints were worsening each day and stated that his pain was causing his panic disorder to worsen.  The following month, he again stated that his panic disorder was worse and more generally indicated that his service-connected disabilities were worsening daily.  During VA treatment in March 2008, the Veteran described worsening bilateral foot pain.  During VA treatment in April 2008, he stated that he had become more paranoid and was disturbed by auditory hallucinations.  A September 2008 VA treatment record reflects that the Veteran reported increased right hip pain since back fusion surgery.  In December 2008, he reported increased bilateral foot pain with increased difficulty walking.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  The foregoing statements and VA treatment records indicate a worsening of the service-connected right foot, left foot, right hip, and psychiatric disabilities since the most recent VA examinations.  

Accordingly, to ensure that the record reflects the current severity of these disabilities, the Board finds that more contemporaneous examinations, responsive to the pertinent rating criteria, are needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).

The claims file also reflects that there are outstanding medical records which are pertinent to the claims remaining on appeal.  

In January 2010, the Veteran requested that all records from the Lexington VA Medical Center (VAMC) and Somerset Community Based Outpatient Clinic (CBOC) be obtained in support of his claim.  The most recent VA treatment records currently associated with the claims file are dated in August 2009.  The Veteran's January 2010 communication indicates that more recent records are available.  As any records of VA treatment since August 2009 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board notes that, in January 2010, the Veteran submitted a Notice of Award from the Social Security Administration (SSA) reflecting that he was found to be disabled on January 8, 2008.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As the Veteran's SSA records have not previously been associated with the claims file and may be pertinent to the claims remaining on appeal these records should be requested.

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

In a March 2006 statement, the Veteran reported that he had an appointment with University Specialists regarding his muscles and nerves on April 5 and 6, 2006.  However, no records of treatment from this facility have been associated with the claims file.  Further, the August 2006 VA examination report reflects that the Veteran brought with him an August 2006 MRI of the lumbar spine from Advanced Imaging in Monticello, Kentucky; however, an actual copy of the MRI report is not of record.  

Additionally, a February 2007 record of VA treatment indicates that the Veteran was taking Elavil and Valium from his private physician.  Records of treatment from Monticello Medical Associates, dated from October 2001 to November 2006 have been associated with the claims file.  These records reflect that, in November 2006, the Veteran was prescribed Valium for panic disorder.  Elavil is not listed as among the Veteran's current medications.  Accordingly, the February 2007 record of VA treatment suggests that more recent treatment records form Monticello Medical Associates may be available.  

A December 2008 record of VA treatment indicates that a consult-fee note from Monticello Physical Therapy was scanned; however, no treatment records from this facility have been associated with the claims file.  

VA treatment records reflect that the Veteran underwent low lumbar fusion, performed by Dr. E. in June 2008.  While records of treatment from Lake Cumberland Neurosurgical Clinic, Dr. E.'s practice, dated from September 2007 to January 2008 are of record, the claims file reflects that more recent treatment records from this facility are available.  

Accordingly, the AMC/RO should attempt to obtain all outstanding pertinent treatment records from each of the aforementioned facilities.  

Further, a February 2007 record of VA treatment indicates that the Veteran hurt his low back at work and his workman's compensation physician had him off work for the prior month and doing physical therapy.  No workman's compensation records have been associated with the claims file.  As the claim for service connection for a lumbar spine disability is being remanded, the AMC/RO should request that the Veteran submit any necessary release required to obtain a copy of the determination associated with the his claim for workman's compensation, as well as copies of all medical records underlying that determination.  See 38 C.F.R. § 3.159(c).

Regarding the claim for a TDIU, the Board notes that, as noted by the RO, the Veteran is currently ineligible for schedular consideration of a TDIU because he does not have a single disability rated 60 percent and his combined disability rating is less than 70 percent.  See 38 C.F.R. § 4.16(a).  However, the actions requested on remand could result in eligibility for consideration of a TDIU on a schedular basis.  The Board, thus, finds that the claim for a TDIU is inextricably intertwined with other claims remaining on appeal and the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Hence, any action on the TDIU, at this juncture, would be premature.

In addition, the Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the veteran's service connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  On remand, the AMC/RO should obtain a medical opinion which clearly addresses the question of whether the Veteran's service connected disabilities, alone, render him unable to secure and follow a substantially gainful occupation, consistent with this education and experience.

As regards the claims for increased ratings for the service-connected left foot and right hip disabilities, the Board notes that it does not appear that the Veteran has been provided adequate VCAA notice regarding these claims.  Accordingly, on remand, the Veteran should be provided with VCAA notice regarding the claims for increased ratings for the service-connected left foot and right hip disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for a rating in excess of 30 percent for osteochondritis dessicans of the second metatarsal head of the left foot and his claim for a rating in excess of 10 percent for right trochanter bursitis.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of the disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  

A specific request should be made for (a) records of treatment from the Lexington VAMC, to include the Somerset CBOC, dated since August 2009, (b) records of treatment from University Specialists, to include records dated in April 2006, (c) the report of an August 2006 MRI of the lumbar spine from Advanced Imaging in Monticello, Kentucky, (d) records from Monticello Medical Associates, dated since November 2006, (e) records from Monticello Physical Therapy, and (f) records from Lake Cumberland Neurosurgical Clinic, dated since January 2008.

3.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying that determination.  

4.  Undertake appropriate action to obtain all documents pertaining to the Veteran's workman's compensation claim regarding a low back injury, to include any medical records underlying that determination.

5.  After all available records have been associated with the claims file, forward the claims file to the physician that conducted the March 2007 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The examiner should identify any current lumbar spine and/or left hip disability.  In regard to any diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability was incurred or aggravated as a result of active service; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disability was caused or aggravated by service-connected osteochondritis dessicans of the second metatarsal head of the left foot.  

In rendering the requested opinion, the physician should consider and address any post-service injuries to the back and/or left hip, to include a December 2004 motor vehicle accident and an injury to the low back at work (as discussed during VA treatment in February 2007).  

All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA psychiatric examination (by a psychologist or psychiatrist).  

Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The psychologist or psychiatrist should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's service-connected generalized anxiety disorder/panic disorder.  The examiner should provide a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's service-connected disability, and an explanation of what the score means.  

The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed (typewritten) report.

7.  Thereafter, arrange for the Veteran to undergo VA examination to evaluate the service-connected right foot, left foot, and right hip disabilities.      

Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Right Hip
The physician should conduct range of motion testing of the right hip (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  The physician should indicate whether the Veteran has malunion of the femur and, if so, should comment as to whether any resultant knee or hip disability is slight, moderate, or severe.  

Feet
The physician should describe the service-connected right and left foot disabilities, and should comment as to whether such disabilities are moderate, moderately severe, or severe.  The physician should comment as to whether the Veteran has claw foot of either foot, associated with his service-connected disabilities.  The physician should also specifically indicate whether there is malunion or nonunion of the tarsal or metatarsal bones.  If so, he or she should comment as to whether such malunion or nonunion is moderate, moderately severe, or severe.  

TDIU
The physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, alone, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

8.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


